United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3002
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Southern
                                         * District of Iowa.
Susan Iwasa Streeter,                    *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: December 20, 2010
                                 Filed: December 23, 2010
                                  ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      After a jury found Susan Streeter guilty of making a false claim against the
United States in violation of 18 U.S.C. § 287, the district court1 sentenced her to one
year of probation. Her counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the evidence was insufficient
to support the verdict. In a pro se supplemental brief, Streeter argues that her
conviction was based on false testimony, and counsel was ineffective.



      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
       We conclude that the evidence, which we must view in the light most favorable
to the verdict, was sufficient for the jury to find Streeter guilty of the offense beyond
a reasonable doubt. See United States v. Williams, 534 F.3d 980, 985 (8th Cir. 2008)
(standard of review); United States v. Refert, 519 F.3d 752, 757 (8th Cir. 2008)
(elements of offense). We further conclude that Streeter’s conclusory assertion that
her conviction was based on false testimony does not warrant reversal, see United
States v. Coronel-Quintana, 752 F.2d 1284, 1290 (8th Cir. 1985); and we decline to
consider Streeter’s ineffective-assistance claim, because it is not properly raised in this
direct criminal appeal, see United States v. Lewis, 483 F.3d 871, 873 n.2 (8th Cir.
2007).

       Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm
the district court’s judgment, and we grant counsel’s motion to withdraw, subject to
counsel informing Streeter about procedures for seeking rehearing or filing a petition
for certiorari.
                         ______________________________




                                           -2-